Citation Nr: 0909667	
Decision Date: 03/16/09    Archive Date: 03/26/09

DOCKET NO.  07-04 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for psychiatric 
disability other than PTSD, to include bipolar disorder.

3.  Entitlement to service connection for residuals of a 
fracture of the right fifth metacarpal.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active military service from October 1989 to 
March 1997 and from November 2003 to September 2004.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from June 2005 and August 2005 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Seattle, Washington.  Jurisdiction over this 
case was transferred to the RO in Detroit, Michigan.

The Veteran appeared before the undersigned Veterans Law 
Judge in November 2008 and delivered sworn testimony at the 
RO in Detroit, Michigan.


FINDINGS OF FACT

1.  A private physician has linked the Veteran's bipolar 
disorder to his first period of military service.

2.  The Veteran engaged in combat during service and has been 
shown to have PTSD.

3.  The Veteran fractured his right fifth metacarpal during 
his first period of service, and there has been demonstration 
by competent clinical evidence of record of chronic residual 
disability, currently manifested by deformity and pain.


CONCLUSIONS OF LAW

1.  Bipolar disorder was incurred in active service.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 
(2008).

2.  PTSD was incurred in active service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2008).

3.  Chronic residual disability of a right fifth metacarpal 
fracture was incurred in active service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  
The amendments apply to applications for benefits pending 
before VA on, or filed after, May 30, 2008.  The amendments, 
among other things, removed the notice provision requiring VA 
to request the veteran to provide any evidence in the 
veteran's possession that pertains to the claim.  See 38 
C.F.R. § 3.159(b)(1).

By correspondence dated in November 2004 the Veteran was 
informed of the evidence and information necessary to 
substantiate the claims, the information required of him to 
enable VA to obtain evidence in support of the claims, the 
assistance that VA would provide to obtain evidence and 
information in support of the claims, and the evidence that 
should be submitted if there was no desire for VA to obtain 
such evidence.  VCAA notice was provided prior to the initial 
AOJ adjudication.  Pelegrini.

In December 2006 the Veteran received notice regarding the 
assignment of a disability rating and/or effective date in 
the event of an award of VA benefits.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

Duty to Assist

The Veteran's service treatment records are associated with 
the claims file, as are VA and private records.  The Veteran 
has undergone VA examinations that addressed the medical 
matters presented by this appeal.  The Veteran has not 
referenced any other pertinent, obtainable evidence that 
remains outstanding.  VA's duties to notify and assist are 
met.  Accordingly, the Board will address the merits of the 
claims.

Applicable Law and Regulations

Service connection is warranted if it is shown that a veteran 
has a disability resulting from an injury incurred or a 
disease contracted in active service, or for aggravation of a 
preexisting injury or disease in active military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for certain chronic diseases may be 
presumed, subject to rebuttal, if manifest to a compensable 
degree within the year after active service.  38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. § 3.307, 3.309.

Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341, 346 (1999).

VA is required to evaluate the supporting evidence in light 
of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay evidence.  
38 U.S.C.A. § 1154(a).

I.  Bipolar disorder

The Veteran's service treatment records from his first period 
of service contain no treatment for mental health problems.  
The Veteran's February 1997 service separation examination 
reveals that clinical evaluation of the psychiatric system 
was normal, and it was noted that the Veteran was "sleepy 
all the time."  The Veteran reported sleep difficulties on 
the corresponding report of medical history.

As for the Veteran's second period of service, a November 
2003 initial medical review noted no medical disabilities.  
An April 2004 Medical Evaluation Board indicates that the 
Veteran began seeing a private physician in 1997 for his 
sleep problems that had begun after his service in the 
Persian Gulf.  It was noted that the Veteran began seeing a 
private psychiatrist in May 2002 and was diagnosed with 
bipolar II disorder.  An April 2004 Medical Board 
examination's diagnosis was bipolar II disorder with an 
approximate date of onset of 2002.  An August 2004 Physical 
Evaluation Board found that the Veteran's bipolar disorder 
preexisted his second period of service and was not 
aggravated by his service.

At a December 2004 VA PTSD examination, the Veteran indicated 
that he did not become aware of having a bipolar condition 
until after his regular Army discharge in 1997.  It was noted 
that the Veteran had evidenced some erratic behavior in the 
military such as insubordination that resulted in some minor 
disciplinary actions.  The diagnosis included bipolar 
disorder type II, with no formal opinion of etiology 
rendered.

In a July 2006 letter, the Veteran's private physician (S.M., 
MD) commented, in pertinent part, as follows:

[The Veteran] established medical care 
with me in 1997 and had symptoms of 
bipolar disease and chronic back pain 
with degenerative disease noted by 
radiology at that time.  These symptoms 
had been ongoing for years but 
unfortunately not diagnosed during his 
military career.  He did have a history 
of behavioral problems during his 
military career that in retrospect is 
consistent with his bipolar disease.

The Veteran's private physician concluded by essentially 
opining that the Veteran's bipolar disease was related to his 
military service.

At his November 2008 Board hearing, the Veteran indicated 
(November 2008 Board hearing transcript, page 4) that he 
first sought treatment for his bipolar disorder shortly 
following his first term of service, in either March 1997 or 
April 1997.  The Veteran essentially testified that he had 
feelings of depression during his first period of service, 
but also indicated (November 2008 Board hearing transcript, 
page 5) that he did not really know what depression was until 
a physician explained it to him.  He also stated (November 
2008 Board hearing transcript, page 6) that when he noted [on 
the February 1997 report of medical history] that he had 
sleep difficulties, he was essentially referring to symptoms 
of depression.

The evidence shows that the Veteran sought treatment for 
mental health problems shortly following his first period of 
service, and it appears that he was diagnosed with, or at 
least treated for, (according to the Veteran's private 
physician) symptoms of bipolar disorder shortly thereafter.  
The Veteran's private physician has linked inservice symptoms 
to his bipolar disorder, and, in fact, a similar finding is 
contained in the Veteran's August 2004 Physical Evaluation 
Board.  While that report correctly noted that the Veteran's 
bipolar disorder preexisted his second period of service, the 
very first portion of the report contained the following:

Bipolar Disorder Type II.  History 
indicates onset of significant symptoms, 
initially a sleep disorder, about 1997, 
in interval between separation [in 1997 
and his subsequent enlistment in the 
National Guard].

Further, while no formal opinion of etiology was offered by 
the December 2004 VA examiner, that examiner did seem to 
endorse the notion that the Veteran did display symptoms of 
bipolar disorder during his first term of service.

In short, it appears that bipolar disorder symptoms (sleep 
problems) were noted during the Veteran's first period of 
service and formally treated shortly following the Veteran's 
first period of service.  Further, a physician has 
essentially linked the Veteran's bipolar disorder to his 
first period of military service.  As such, with resolution 
of doubt in the veteran's favor, the Board finds that the 
evidence of record supports a grant of service connection for 
bipolar disorder.

II.  PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and the claimed inservice stressor; and 
credible evidence that the claimed inservice stressor 
actually occurred.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 
Vet. App. 128 (1997).

The Veteran contends that he has PTSD due to combat activity 
in the Persian Gulf War.  His DD 214 for his first period of 
service reflects that he served in Southwest Asia from 
December 25, 1990 to July 8, 1991.  The Board notes that the 
Veteran's DD 214 also reflects that he received the Combat 
Infantry Badge (CIB).  Service department evidence that the 
Veteran received certain personal awards normally associated 
with combat (such as the CIB) will be accepted (in the 
absence of evidence to the contrary) as conclusive evidence 
of the claimed in-service stressor.  38 C.F.R. § 3.304(f).

A March 2004 record from a civilian military physician 
indicated that the Veteran had been noted to have PTSD.  The 
assessment included PTSD from the Persian Gulf War.  A July 
2006 letter from the Veteran's private physician indicates 
that the Veteran had PTSD.  A September 2004 Report of 
Medical Assessment noted PTSD.

The Board notes that a comprehensive December 2004 VA PSTD 
examination made a specific finding that the Veteran did not 
have PTSD.  While it may be argued that the competent 
evidence is in equipoise as to whether the Veteran has PTSD 
that has been diagnosed in accordance with DSM-IV [Diagnostic 
and Statistical Manual of Mental Disorders, 4th ed.], in such 
cases, doubt is resolved in the Veteran's favor, 38 U.S.C.A. 
§ 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990), and 
service connection for PTSD is warranted.

III.  Residuals of a fracture of the right fifth metacarpal.

Service treatment records dated in February 1995 through May 
1995 note that the Veteran was diagnosed with a fracture of 
the right fifth metacarpal.  He was treated with closed 
reduction and a cast and splint.  A May 1995 service 
treatment record noted that the Veteran had no complaints 
related to his right fifth metacarpal fracture, and physical 
examination revealed no tenderness and full range of motion.  
It was noted that X-rays revealed a healed fifth metacarpal 
fracture, and the impression was healed fifth metacarpal 
fracture.  The Veteran was informed that he could resume full 
activity with no restrictions.  The Veteran's February 1997 
service separation examination reveals that clinical 
evaluation of the musculoskeletal system was normal, and it 
was noted that the Veteran had a right fifth metacarpal 
fracture on the corresponding report of medical history.

As for the Veteran's second period of service, an April 2004 
Medical Evaluation Board noted that the Veteran had fractured 
his right fifth metacarpal during his first period of 
service.  A bone scan revealed increased periarticular uptake 
in the right metacarpophalangeal joint and "plain films" of 
the hands revealed a deformity of the right fifth metacarpal 
suggesting an old fracture.  

At a December 2004 VA examination, the Veteran indicated that 
his right fifth metacarpal had no particular problem other 
than soreness after repetitive use.  It was noted that the 
Veteran had no current complaints, and had no change in terms 
of strength, speed, or coordination.  Examination revealed 
normal grip strength, normal sensation, and a slight volar 
angulation of the right fifth metacarpal; range of motion of 
the right fifth metacarpal was unremarkable, and function was 
not limited by pain, fatigue, weakness, or lack of endurance 
following repetitive motion.  The impression was status post 
boxer's fracture, right hand resolved without current 
functional impairment.

At his November 2008 Board hearing, the Veteran indicated 
(November 2008 Board hearing transcript, page 30) that his 
right 5th finger injury had not ever properly healed and had 
a "curve" to it.  The Veteran also stated that he had some 
pain and tenderness, as well as some decreased grip strength 
in the right fifth metacarpal.

The Board notes that the Veteran has, at most, slight 
residuals from his inservice right fifth metacarpal injury.  
Nevertheless, an inservice fracture of the right fifth 
metacarpal is well-documented, and while the residuals may be 
limited, the Board is unable to say that the only residual of 
the injury is pain alone.  Sanchez-Benitez v. West, 13 Vet. 
App. 282, 285 (1999).  As such, service connection for 
residuals of a fracture of the right fifth metacarpal is 
warranted.




ORDER

Service connection for PTSD is granted.

Service connection for bipolar disorder is granted.

Service connection for residuals of a fracture of the right 
fifth metacarpal is granted.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


